UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7706


WILLIAM SCOTT DAVIS, II,

                Plaintiff - Appellant,

          v.

STATE OF N.C.; COMMUNITY PSYCHOLOGICAL RESOURCE; HAMPTON
ROADS MENTAL HEALTH ASSOCIATES; CITY OF HAMPTON; HONNELY
DSS-CPS WCHS-CPS; MIKE EASLY, NC Governor; BEVERLY PARDIC,
NC Governor; PAT MCCORY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:16-cv-00549-MSD-DEM)


Submitted:   March 30, 2017                  Decided:   April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Scott Davis, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Scott Davis, II, appeals the district court’s order

dismissing his civil rights action for failure to state a claim

under 28 U.S.C. § 1915A (2012).             We have reviewed the record and

find no reversible error.        Accordingly, we deny leave to proceed

in forma pauperis, deny Davis’ motions to remand and to dismiss

for lack of jurisdiction, and dismiss the appeal for the reasons

stated by the district court.                Davis v. North Carolina, No.

2:16−cv−00549−MSD−DEM (E.D. Va. Oct. 4, 2016).                We dispense with

oral   argument   because      the    facts    and   legal    contentions    are

adequately    presented   in    the    materials     before   this   court   and

argument would not aid the decisional process.

                                                                     DISMISSED




                                        2